DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-11 and 16-22 in the reply filed on Nov. 25, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3, line 3, “between the grip component and the inner portion” does not make sense because “the inner portion” is part of the “grip component”. 
In claim 16, last line, “first set of inner portions” is confusing.  It is not clear exactly what “first set of inner portions” are referring to and how the “first set of inner portions” are related to the grip component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,583,550 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, claims 1-10 of Patent ‘550 include all elements stated in claims 1-7 and 9-11 of the instant application, structurally.  
7.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,583,550 B2 in view of Pollak (4,154,273).  Patent ‘550 dose not claim that at least a portion of the shaft within the inner portion of the grip component has a curved shape.  Pollak teaches a curved shaft portion (12) of a shaft within the inner portion of the grip component (13) to enable the worker to obtain a firm grasp of the hammer (col. 1, line 63-col. 2, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of .
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by St. John et al. ‘665 (US 8,499,665 B2).
Regarding claim 1, St. John et al. discloses the invention as claimed, including a head portion (12) at a first end, a shaft (14), a grip component (16) disposed around the second end of the shaft and forming a handle, the grip component comprising an external portion (24) molded from a first thermoplastic elastomer material (thermoplastic rubber, TPR), and inner portion (22) molded from a second elastomer material (second thermoplastic rubber, TPR), the first material having a first hardness (Shore A 55-90, col. 3, lines 29-59), the second material having a second hardness lower than the first hardness (Shore A 10-40, col. 1, lines 50-59), and wherein the inner portion is disposed around the shaft, and the external portion forms a shell around the inner portion (fig.1).  Note that 
As to claims 2 and 3, the second material of the inner portion is in direct contact with the shaft, and no space between the shaft and the second material.  There is no other material between the grip component and the inner portion, and the second material is bonded to the shaft (fig. 1).  
As to claim 4, the process of molding is given no patentable weight.  St. John et al. meets the final product as claimed.
As to claim 5, the external portion (24) is an exposed user contact surface for the grip component (fig. 1).
As to claim 7, the second material (TPR) has a durometer that is less than or equal to Shore A-60 (Shore A 10-40).
As to claim 9, the external portion (24) is a first layer, the inner portion (22) is a second layer in contact with and chemically or mechanically bonded to the first layer (col. 3, line 60-col. 4, line 19).  The grip component is formed with only the first layer and the second layer to form a two-layer grip component.
As to clam 10, the thickness of the inner portion is greater than that of the external portion (figs. 1-2).
.
10.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Holland-Letz ‘843 (US 7,877,843 B2).
Regarding claim 16, Holland-Letz discloses a hand tool having a shaft (12) forming a driving bit at a first end (screwdriver), a grip component (10) disposed around the shaft at a second end, the grip component having an external portion (18 of fig. 1 or 48 of fig. 11) formed from a first thermoplastic elastomer (TPE, soft plastic material), a first inner portion (46 in chambers 20, figs. 9-11) formed from a second material (TPE, soft plastic) having a lower level of hardness than the first TPE material (col. 13, lines 11-19, soft plastic material, porous or non-porous with hardness of 10-50 Shore; col. 14, lines 33-36, region 48 and ribs 22 having “a stiffness which is larger than the stiffness of the material located within the chambers 20”), the external portion (18 or 48) surrounding the shaft and forming a first cavity (chambers 20, fig. 11), and the inner portion (46) being located between the external portion  and the shaft (fig. 11).  Note that the determination of patentability of a product does not depend on the method of making the 
As to claim 17, Holland-Letz further discloses a second inner portion (core 13, figs. 1 and 11) that is formed from a material harder than the first TPE material (“metal”, col. 12, line 14) and is disposed between the shaft and the first inner portion (fig. 11).
As to claim 18, the second inner portion (13) has a sleeve portion (16, figs. 1 and 11) that is in direct contact with the shaft and extends along a longitudinal axis of the shaft (fig. 1).
As to claim 19, the second inner portion (13) has a plurality of wall portions (25 of fig. 2 or 22 of fig. 11) that extend from the sleeve portion to the external portion.  The wall portions define a set of cavities (spaces between walls).  The first inner portion (46, figs. 9-11) includes a plurality of sub-portions.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over St. John et al. ‘665 in view of Pollak ‘273 (4,154,273).
St. John et al. ‘665 discloses the invention as claimed except for at least a portion of the shaft within the inner portion of the grip component having a curved shape.  Pollak teaches a curved shaft portion (12) of a shaft within the inner portion of the grip component (13) to enable the worker to obtain a firm grasp of the hammer (col. 1, line 63-col. 2, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of St. John et al. with a curved portion taught by Pollack, to enable the user to obtain a firm grasp of the hammer.
Allowable Subject Matter
13.	Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892
Examples of the cited references:

US 6,368,536 B1 (Hoepfl et al.) shows a dual material handle having an inner body formed of thermoplastic elastomer material and an external cover formed of polypropylene.
5,530,989 (Remmert et al.) shows a handle having a core formed of rigid thermoplastic polyurethane material and a cover formed of soft thermoplastic polyurethane.
	
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 14, 2021